AO 470 (Rev. 01/09) Order Scheduling a Detemion Hearing

UNITED STATES DISTRIC C()T TRT

 

 

 

 

 

 

 

 

 

 

____ D ____RECEWED
form ___§|eit£men ___sERvEu on

District of Nevada CWNSEL/FART|ES OF RECURD

United States of America ) DEC 1 7 2018
V- ) Case No. 2:18-cr-379~JAD~NKJ
) MM
j ida * SETI`Y § MA )
De_]‘éndan£ ) BY' DEP"W

ORDER SCI[EDULING A DETENTION HEARING

A detention hearing in this case is scheduled as follows:

 

 

 

ii Llo '
_ yd D. George Umted States Courthouse _
Place. 333 Las Vegas Blvd., South Courtroom No.. 3A
Las Vegas, NV 89101 _‘W"""
§ George Foley, Jr,7 U,S_ Magisrrate Judge Date and Time: December 18, 2018 at 3:00 p.m.

 

 

IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States
marshal or any other authorized oH'lcer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.

Date: Dec. 17, 2018

 

j GE.ORGE FOLEY, IR., U.S. Magistrate Judge

Printea' name and title

 

